Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, in lines 2 and 3, this claim states that “an inner surface is tapered outward and upward,“ suggesting two directions of taper wherein “the inner surface is tapered outwardly as one progresses upward” would be clearer and more accurate.
	Regarding claim 11, lines 1 and 2 state that “the at least one wall includes a connected, molded integrally therewith,” where the word “connector” seems more appropriate than “connected.”
Claim 14 recites the limitation "the lower rail" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Applicant could introduce “a lower rail” in claim 14 to correct this error.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lessard et al. (US 2013/0146602) (Lessard).
Lessard discloses a collapsible container (hybrid container) comprising: a frame (frame 12, best shown in Fig. 10) including a base 16 and a plurality of walls (18, 20, 22, 24) hingeably connected to edges of the base, wherein each of the plurality of walls has a large opening therethrough, wherein the large opening occupies a majority of the area the respective wall; and an insert (14a and 14b as best shown in Fig. 12 and 13 received in the frame, wherein the insert at least substantially covers the large opening in each of the plurality of walls.
	Re claims 2, 3, 17 and 18, the frame can be made of plastic (base and plurality of walls) and the insert can be made of cardboard.
	Re claim 4, the insert lines the base.
	Re claims 5 and 6, the insert includes a raised portion (the side walls of the insert) and the raised portion is folded from the base.
	Re claims 14 and 20, a side wall includes an upper rail, a lower rail and a plurality of spaced apart columns connecting the upper rail to the lower rail.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by La Bauve (US 909615).
	La Bauve discloses a collapsible container (coop) comprising: a frame including a base (1) and a plurality of walls (sides 10 and ends 11) hingeably connected to edges of the base, wherein each of the plurality of walls has a large opening (large rectangular opening through rectangular wall frame formed by rods 12, 13 and pipes 14, 15) therethrough, wherein the large opening occupies a majority of the area the respective wall; and an insert (wire screen 20’) received in the frame, wherein the insert at least substantially covers the large opening in each of the plurality of walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard in view of Parker (US 2003/0080124).
Re claim 7, the upper rail of Lessard’s at least one wall includes an inner surface.  However, this inner surface is not tapered outward upward.  Parker teaches a liner or insert with an upper peripheral edge 33 that extends outwardly to fit snuggly into the peripheral slot 29 at the upper edge of a frame’s top side wall.  As shown in Fig. 6 marked of Parker at the inner surface of the outside wall of the slot 29 marked “B” and at the inner surface of the wall inward of the slot 29 marked “A,” that these inner surfaces are tapered outward upward such that a portion of the insert abutting the inner surface is angled outward at an upper end thereof.

    PNG
    media_image1.png
    545
    565
    media_image1.png
    Greyscale

These inner surfaces of Parker are similar to an inner surface of an upper rail of Lessard.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the inner surface of the upper rail of Lessard to be tapered outward upward, such that a portion of the insert abutting the inner surface is angled outward at an upper end thereof.  Motivated by the need to snuggly fit and snuggly position the insert to provide alignment of the insert within the frame and prevent sliding movement of and misalignment of the insert within the frame.
Re claims 8-10, the at least one wall of Lessard has an upper rail, a lower rail, and end rails connecting the upper rail to the lower rail on either side of the large opening.  Lessard fails to disclose the recess and the portion of insert received within the recess.  The peripheral slot 29 of Parker is a recess formed in the at least one wall for receiving a portion of the insert (peripheral edge 33) and the portion (33) of Parker is received in the recess (29) with a friction or interference fit because it is snuggly fitted.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the upper rail of Lessard to have the recess (slot 29) and to modify the insert to have the portion (peripheral edge 33) received in the recess.  Motivated by the need to snuggly fit and snuggly position the insert to provide alignment of the insert within the frame and prevent sliding movement of and misalignment of the insert within the frame.  The connection of peripheral edge 33 within slot 29 is considered at least one wall connector (slot 29) connected to at least one insert connector (peripheral edge 33).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard in view of Hassell et al. (US 2014/0231299) (Hassell).
Lessard discloses a handle opening of the insert (see 40 in Fig. 12).  However, the handle opening is not aligned with a frame handle opening.  Hassell teaches in Fig. 9 and 10 wherein the insert handle opening aligns with the frame handle opening at an upper edge location.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a handle opening in the upper rail of the at least one wall and to modify the position of the insert handle opening to align with the upper rail handle opening to provide a comfortable handle grip with sufficient room for the fingers to extend through both handle openings such that the insert and the frame, together support the lifting force which will alleviate stress on the insert’s handle opening, by itself and alleviate tears in the insert.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard in view of Pugh et al. (US 9744738) (Pugh).
	Lessard fails to disclose that the base portion of the base has a raised portion.  Pugh teaches a hybrid container having an outer frame 12 and an insert 100, the insert has a base portion of a base that has a raised portion (one embossment).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a raised portion (embossment taught by Pugh) to the base portion of Lessard to allow for food placed on the insert’s base to be spaced upwardly from the upper surface of the insert’s base so that leaking fluid may collect beneath the food such as not to touch the food, keeping foods crisp rather than soggy.

Allowable Subject Matter
Claims 13, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733